Citation Nr: 1021030	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss, dengue fever, and immune system disease.  In 
his June 2009 VA Form 9, the Veteran elected to appeal only 
the bilateral hearing loss claim.  In September 2009, the 
Board remanded the appeal for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the September 2009 remand, the Board requested that the RO 
afford the Veteran a VA audiological examination to determine 
whether his currently diagnosed hearing loss is attributable 
to military service.  

Accordingly, the Veteran was afforded an examination in March 
2010.  Examination revealed mild to severe sensorineural 
hearing loss bilaterally.  The examiner noted that the 
Veteran experienced significant military noise exposure due 
to combat with no use of hearing protection and post-service 
occupational noise exposure with the use of hearing 
protection, with no recreational noise exposure.  After 
noting that the Veteran's service treatment records are not 
present for review and that there is no audiometric 
information from discharge until a VA examination in 2007, 
the examiner stated that a definitive opinion regarding the 
etiology of the bilateral hearing loss could not be given.  

As the above examiner was unable to provide a definite 
opinion, the Board observes that the remarks constitute 
"what may be characterized as 'non-evidence'" and have no 
probative value.  Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (overruled on other grounds by Robinson v. Mansfield, 
21 Vet. App. 545 (2008)).  

Given that the examiner could not provide an adequate opinion 
on whether the Veteran's bilateral hearing loss is related to 
service, the Board finds that another examination of the 
Veteran by an ear, nose, and throat (ENT) physician is in 
order.  In rendering the opinion, the physician should 
consider competent and credible the Veteran's description of 
noise exposure in service.  In this regard, the Board notes 
that the Veteran's DD Form 214 shows that his military 
occupational specialty was as an intelligence officer.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA examination with an ENT physician to 
determine the nature and etiology of his 
bilateral hearing loss.  His claims file 
should be made available to and reviewed 
by the physician in conjunction with the 
examination.  The physician should provide 
an opinion on whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's hearing 
loss disability originated from the noise 
exposure in service.  In rendering the 
opinion, the physician should consider 
competent and credible the Veteran's 
description of noise exposure in service.  
A complete rationale should be given for 
all opinions and conclusions.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
physician should so state and provide the 
rationale therefore.

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

